Citation Nr: 0904355	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-30 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for diabetic 
nephropathy.

4.  Entitlement to service connection for heart disease.

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

6.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right upper extremity.

7.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD; granted service connection and awarded 10 
percent disability ratings for peripheral neuropathy of the 
upper extremities; and denied service connection for diabetic 
nephropathy, heart disease, and hypertension, to include as 
secondary to service-connected diabetes mellitus.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.




FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder, to include PTSD, was previously denied 
in a June 2002 rating decision.  The veteran was notified of 
the decision but did not perfect an appeal.

2.  The evidence received since the June 2002 denial of the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, in is new in that it is not 
cumulative and was not previously considered by decision 
makers.  The evidence is also material because it raises a 
reasonable possibility of substantiating the veteran's claim.

3.  The veteran does not have a current diagnosis of diabetic 
nephropathy.

4.  The veteran does not have a current diagnosis of heart 
disease.

5.  The veteran's hypertension first manifested many years 
after his separation from service and is not related to his 
service or to any aspect thereof, including his 
service-connected diabetes mellitus.

6.  Since July 27, 2005, the veteran's diabetic neuropathy of 
the right upper extremity has been manifested by decreased 
touch and pinprick sensation in the right hand in a glove 
distribution.  Motor strength in the proximal upper extremity 
muscles has been no less than 5/5.  It has been productive of 
no more than mild incomplete paralysis of the median nerve.

7.  Since July 27, 2005, the veteran's diabetic neuropathy of 
the left upper extremity has been manifested by decreased 
touch and pinprick sensation in the left hand in a glove 
distribution.  Motor strength in the proximal upper extremity 
muscles has been no less than 5/5.  It has been productive of 
no more than mild incomplete paralysis of the median nerve.



CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  Claimed diabetic nephropathy was not incurred in or 
aggravated during active service, and is not proximately due 
to or the result of service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309 (2008).

4.  Claimed heart disease was not incurred in or aggravated 
during active service, and is not proximately due to or the 
result of service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2008).

5.  Hypertension was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of his service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).

6.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity have not 
been met since July 27, 2005, the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, 
Diagnostic Codes (DCs) 8515, 8615, 8715 (2008).

7.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity have not 
been met since July 27, 2005, the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, 
DCs 8515, 8615, 8715 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, in a June 2002 rating decision.  At that time, the RO 
found that the veteran did not meet the full diagnostic 
criteria for a diagnosis of PTSD and that there was otherwise 
no relationship between any other psychiatric disorder and 
his active service.  The claim accordingly was denied.

Although in the June 2006 rating decision on appeal the RO 
declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the June 2002 decision became 
final because the veteran did not file a timely appeal.

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed this application to 
reopen his claim in July 2005.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in June 2002 consisted of the veteran's service 
medical records, the veteran's post-service medical records, 
and his own statements.  The RO specifically found that the 
veteran did not meet the full diagnostic criteria for PTSD in 
that he endorsed no avoidant behavior, and that there was no 
evidence relating his diagnosis of depression to his active 
service.

New evidence received since the 2002 denial of the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, includes a February 2007 letter from the 
veteran's treating psychiatrist in which the psychiatrist 
related the veteran's PTSD to his active service and 
indicated that the veteran endorsed avoidant behavior in that 
he did not like to talk about his experiences in Vietnam.  
The Board finds those statements relating the veteran's PTSD 
to his active service, and specifically indicating that the 
veteran endorsed avoidant behavior, to be evidence that is 
both new and material, as it demonstrates a diagnosis that 
meets the requisite diagnostic criteria and a potential nexus 
to service.  The opinion has been presumed credible for the 
purpose of determining whether to reopen the claim.  The new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of an appellant's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for an acquired 
psychiatric disorder is reopened.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including 
cardiovascular-renal disease, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2008).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection; 
rather, it eases a combat veteran's burden of demonstrating 
the occurrence of some in-service incident to which the 
current disability may be connected.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service; both of these inquiries generally require competent 
medical evidence.  See Brock v. Brown, 10 Vet. App. 155 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).




A.  Diabetic Nephropathy and Heart Disease

The veteran contends that he has diabetic nephropathy and 
heart disease as a result of his service-connected diabetes 
mellitus.  His service medical records do not reveal 
complaints related to the kidneys, and do not reveal any 
abnormal kidney function test results.  Similarly, his 
service medical records are negative for any findings of 
cardiovascular disease.

Post-service treatment records demonstrate that the veteran 
was diagnosed with diabetes mellitus in approximately 1991.  
However, post-service medical records do not reveal any 
abnormal kidney function test results, nor there is any 
clinical evidence demonstrating that the veteran has been 
diagnosed with diabetic nephropathy.  Similarly, while post-
service clinical records demonstrate that the veteran has 
been diagnosed with hypertension, they are negative for 
findings of heart disease.

Reports of VA examination for diabetes mellitus in February 
2002, November 2005, and March 2007 show that while the 
veteran has been diagnosed with diabetic neuropathy, he has 
not been diagnosed with diabetic nephropathy.  The March 2005 
examiner specifically noted that multiple urinalyses had 
failed to reveal proteinuria.  Additionally, testing for 
microalbuminaria at the time of the March 2005 examination 
was normal, as were serum creatinine and BUN levels.  In 
short, clinical records dated from September 2001 to July 
2008 do not demonstrate a current diagnosis of diabetic 
nephropathy.

Similarly, reports of VA examination dated in January 2002 
and November 2005 show that while the veteran meets the 
criteria for a diagnosis of hypertension, he does not have 
any cardiovascular findings consistent with a diagnosis of 
heart disease.  On examination in January 2002, the veteran 
was found to have a regular heart rhythm, no murmurs, no 
extra or abnormal heart sounds, and normal pulses and 
peripheral circulation.  EKG revealed sinus bradycardia with 
57 beats per minute but was otherwise normal.  Chest X-ray 
was normal.  Heart disease was not diagnosed.  On VA 
examination in November 2005, the examiner noted a history of 
evaluation for one episode of chest pain.  Testing confirmed 
that the pain was associated with gastrointestinal problems 
and was not cardiovascular in nature.  Graded exercise 
testing in November 2004 was negative for ischemia, with 7 
METs achieved.  He was again found to have regular heart 
rhythm, no murmurs, no extra or abnormal heart sounds, and 
normal pulses and peripheral circulation.  The diagnosis was 
no evidence of heart disease.

In this case, there is no evidence establishing diagnoses of 
diabetic nephropathy or heart disease.  As diabetic 
nephropathy and heart disease have not been diagnosed, 
service connection for diabetic nephropathy and heart disease 
must, necessarily, be denied.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

The Board has considered the veteran's statements asserting a 
relationship between his claimed diabetic nephropathy and 
heart disease and his service-connected diabetes mellitus.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 
Vet. App. 24 (1991) (although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a lay person, however, the veteran is 
not competent to offer an opinion on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

In sum, the Board has carefully weighed the evidence of 
record, the statements of the veteran, and the treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown.  As the weight of medical evidence 
fails to support the veteran's claims for service connection 
for diabetic nephropathy and heart disease, the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension

The veteran contends that his hypertension developed as a 
result of his service in Vietnam.  Alternatively, he contends 
that his hypertension developed as a result of the 
service-connected diabetes mellitus with which he was 
formally diagnosed in 1991.  

The veteran's service medical records are negative for any 
findings of elevated blood pressure or diagnosis of 
hypertension.  The Board thus finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  The veteran is unable 
to recall when he was initially diagnosed with hypertension 
but asserts that he was not diagnosed with hypertension until 
after he was diagnosed with diabetes mellitus.   The first 
clinical evidence of record demonstrating a diagnosis of 
hypertension is dated in July 2001.  The veteran was not 
taking medication for control of hypertension at that time.  
On general VA examination in January 2002, the veteran's 
blood pressure was read three times, on each occasion 
measuring 180/90.  His blood pressure was considered to be 
borderline.  He was not taking any medication for control of 
his hypertension.  On VA examination for diabetes mellitus in 
February 2002, it was noted that there was no history of 
renal disease.  On physical examination, the veteran's blood 
pressure was 146/80.  He had a pulse of 60.  

On VA examination for hypertension in November 2005, the 
veteran had blood pressure readings of 172/65, 170/70, and 
168/68.  Urinalysis revealed no evidence of microalbuminaria.  
The examiner determined that although the veteran reported 
that he had not been diagnosed with hypertension until after 
he had been diagnosed with diabetes mellitus, because there 
was no evidence of microalbuminaria on urinalysis, or 
diabetic renal disease, his hypertension was not likely 
related to his diabetes mellitus.  

Treatment records dated to March 2007 show continued 
treatment for hypertension.  At no time, however, did any 
treating physician relate the veteran's hypertension to his 
active service or his service-connected diabetes mellitus.

On VA examination for diabetes mellitus in March 2007, the 
veteran reported that he had been diagnosed with hypertension 
before he was diagnosed with diabetes mellitus.  After 
examining the veteran and reviewing the claims file, the 
examiner determined that the veteran's hypertension was not 
caused or aggravated by his diabetes mellitus.  The veteran 
had informed the examiner that his diagnosis of hypertension 
predated his diagnosis of diabetes mellitus.  Regardless of 
the date of diagnosis, his hypertension could not be found to 
be a complication of his diabetes mellitus because there was 
no evidence of diabetic renal disease.  The absence of 
diabetic renal disease strongly suggested that his 
hypertension was not aggravated by his diabetes mellitus.

Subsequent treatment records dated to July 2008 show 
continued treatment for hypertension.  At no time did any 
treating physician relate the veteran's hypertension to his 
period of active service, including to his service-connected 
diabetes mellitus.

The evidence reflects that while the veteran may have been 
borderline hypertensive for several years prior to the 
initial diagnosis of hypertension of record, the first 
clinical diagnosis of hypertension of record is dated in July 
2001, approximately 35 years after his separation from 
service.  As there is no evidence of hypertension dated 
within one year of his separation from service, the veteran 
is not entitled to service connection for hypertension on a 
presumptive basis.  Additionally, in view of the lengthy 
period without treatment or complaints of the condition, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
hypertension.  Thus, service connection on a direct basis is 
not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  Nor is service connection on a secondary basis 
warranted, as multiple VA examiners have determined that 
there was no relationship between the veteran's hypertension 
and his service-connected diabetes mellitus.  Additionally, 
the March 2007 examiner determined that the veteran's 
diabetes mellitus had not aggravated the veteran's 
hypertension, as there no evidence of diabetic renal disease.  
There is no competent contrary opinion of record.  
Accordingly, service connection for hypertension is not 
warranted.

The Board has considered the veteran's assertions that his 
hypertension is related to his period of active service, 
including to his service-connected diabetes mellitus.  To the 
extent that the veteran ascribes his current disorder to a 
service-connected disability, however, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's hypertension first manifested many years after 
service and is not related to his active service, to any 
incident therein, or to any service-connected disability.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection for hypertension, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

The veteran's diabetic peripheral neuropathy of the right and 
left upper extremities have each been rated 10 percent 
disabling under DC 8699-8615.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2008).  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows:  the first two digits will be 
selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, the musculoskeletal system, and the last two digits 
will be "99" for all unlisted conditions.  Then, the 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  38 
C.F.R. §§ 4.20, 4.27 (2008).  In this case, the RO determined 
that the diagnostic code most analogous to the veteran's 
peripheral neuropathy of the upper extremities is DC 8615, 
which pertains to neuritis of the median nerve.  38 C.F.R. 
§ 4.124a, DC 8615.  The Board can find no other more 
appropriate code to use in rating these disabilities.

The evidence in this case indicates that the veteran is right 
handed.  As the veteran is service-connected for neuropathy 
in both upper extremities, for the right arm, the Board will 
apply the criteria applicable to the major extremity, and for 
the left arm, the Board will apply the criteria applicable to 
the minor extremity.  38 C.F.R. § 4.69 (2008).

The criteria for evaluating the severity or impairment of the 
median nerve is set forth under Diagnostic Codes 8515, 8615, 
and 8715.  Under DC 8615, a 10 percent rating is warranted 
for mild incomplete paralysis of the median nerve.  A 20 
percent rating is warranted for moderate incomplete paralysis 
of the minor extremity.  A 30 percent rating is warranted for 
moderate incomplete paralysis of the median nerve in the 
major extremity.  A 40 percent rating requires severe 
incomplete paralysis of the median nerve in the minor 
extremity, and a 50 percent rating is warranted for severe 
incomplete paralysis of the median nerve in the major 
extremity.  38 C.F.R. § 4.124a, DC 8515.  Diagnostic Codes 
8515 and 8715 address the criteria for evaluating paralysis 
and neuralgia of the median nerve, respectively.  The 
criteria are consistent with the criteria for evaluating 
degrees of neuritis as set forth above.  38 C.F.R. § 4.124a, 
DC's 8515, 8615, 8715 (2008).

The record reflects that the veteran was first diagnosed with 
diabetic neuropathy of the upper extremities on VA 
examination in November 2005.  At the time of the 
examination, the veteran reported experiencing numbness in 
his hands.  Physical examination of the upper extremities 
revealed normal muscle tone, bulk, dexterity, and 
coordination.  There was decreased sensation to touch and 
pinprick in a glove distribution in both hands.  Motor 
strength and reflexes in the proximal upper extremity 
muscles, however, were normal.  The assessment was diabetic 
neuropathy of the upper extremities.  

Treatment records dated after the November 2005 examination 
are silent as to symptomatology related to diabetic 
neuropathy of the upper extremities.  The veteran, however, 
has submitted statements indicating that he has numbness in 
his hands associated with the diabetic neuropathy of his 
upper extremities.

The veteran again underwent VA examination for diabetes 
mellitus in March 2007.  At the time of the examination, he 
described experiencing parasthesias and loss of sensation in 
both upper extremities.  Physical examination of the upper 
extremities revealed normal muscle tone, bulk, dexterity, and 
coordination.  There was decreased sensation to monofilament 
testing in both hands.  Motor strength and reflexes in the 
proximal upper extremity muscles, however, were normal.  The 
assessment was diabetic neuropathy of the upper extremities.  

Treatment records dated after the March 2007 examination are 
silent as to symptomatology related to diabetic neuropathy of 
the upper extremities.

The findings in the medical records support a conclusion that 
the veteran has diabetic neuropathy in both the right and 
left upper extremities, which results in pain and decreased 
sensation.  There is no evidence, however, of muscle atrophy.  
The Board therefore finds that the veteran's upper extremity 
diabetic neuropathy symptoms are primarily sensory in nature 
and compatible with an incomplete paralysis of the median 
nerve that is mild in degree.  Accordingly, the Board finds 
that a rating in excess of 10 percent is not warranted for 
either extremity.  The Board finds no evidence of organic 
changes, such as muscle atrophy or trophic changes, that 
would warrant a higher rating or demonstrate more than a mild 
degree of incomplete paralysis of the median nerve.  
38 C.F.R. § 4.124a, DC 8515.

The Board concludes that the evidence does not demonstrate 
that the veteran's diabetic neuropathy of the right and left 
upper extremities approximates moderate incomplete neuritis, 
or neuralgia, such that a higher evaluation would be 
warranted under DC 8615 or 8715.  The evidence demonstrates 
that the veteran has mildly decreased sensation in both 
hands, and normal strength in each upper extremity.  
Accordingly, the Board finds that the veteran's diabetic 
neuropathy of the upper extremities at most approximates mild 
incomplete neuritis, or neuralgia of the median nerve, as 
contemplated by these diagnostic codes.  38 C.F.R. § 4.124a, 
DCs 8615, 8715.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for veteran's peripheral neuropathy of the upper 
extremities, but, findings supporting higher ratings have not 
been documented.  In addition, it has not been shown that the 
service-connected peripheral neuropathy has required frequent 
periods of hospitalization or has produced marked 
interference with the veteran's employment.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since July 27, 2005, 
the veteran's peripheral neuropathy of each extremity has 
warranted a rating no higher than 10 percent.  As the 
preponderance of the evidence is against the claims for 
increased ratings, the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2005; a rating 
decision in April 2006; a statement of the case in September 
2006; and a supplemental statement of the case in May 2008.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2008 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.
ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened.  To that extent only, 
the appeal is allowed.

Service connection for diabetic nephropathy is denied.

Service connection for heart disease is denied.

Service connection for hypertension is denied.

An initial rating higher than 10 percent for peripheral 
neuropathy of the right upper extremity is denied.

An initial rating higher than 10 percent for peripheral 
neuropathy of the left upper extremity is denied.

REMAND

The February 2007 statement from the veteran's private 
treating physician suggests that the veteran endorses 
avoidant behavior consistent with a diagnosis of PTSD that 
meets the DSM-IV criteria.  38 C.F.R. § 4.125(a); Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV).  The remainder of the record, however, is silent as to 
the endorsement of avoidant behavior.  On VA examination in 
February 2002 and in August 2006, each examiner determined 
that the veteran failed to endorse avoidant behavior 
consistent with the DSM-IV criteria.  Similarly, VA treatment 
records dated from September 2001 to July 2008 fail to 
demonstrate that the veteran described avoidant behavior.  
Significantly, however, the records associated with the 
veteran's private psychiatric treatment are not of record.  
Because those records are pertinent to the veteran's claim, 
they are relevant and should be obtained.  

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  The 
veteran has already been afforded VA examinations with 
respect to his claim.  However, neither examiner explained 
why the veteran did not meet the criteria for endorsement of 
avoidant behavior.  The failure to adequately explain why he 
did not meet each of the diagnostic criteria for PTSD renders 
the existing reports of VA examination inadequate for rating 
purposes.  In addition, the existing reports of examination 
are inadequate for rating purposes because neither examiner 
addressed whether the veteran met the criteria for any 
psychiatric diagnosis other than PTSD, and, if so, whether 
such diagnosis was related to his active service.  Because 
the record demonstrates that the veteran has been diagnosed 
with depression in addition to PTSD, and it is unclear to the 
Board whether his depression may be related to his active 
service, the Board finds that an examination for an opinion 
addressing this question is necessary.

Lastly, VA treatment records dated from February 2006 to June 
2006, and since July 2008 should be associated with the 
claims file.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in San Juan, Puerto Rico, dated 
from February 2006 to June 2006, and 
since July 2008. 

2.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file all 
private medical records pertaining to 
psychiatric treatment from Jose O. 
Fernandez Cuevas, M.D.  All attempts to 
secure the records must be documented 
in the claims folder.

3.  After the above records have been 
associated with the claims file, 
schedule the veteran for a VA 
psychiatric examination, with an 
examiner who has not yet examined the 
veteran, for the purpose of 
ascertaining whether any currently 
diagnosed psychiatric disorder, to 
include PTSD, is related to service.

a.  The examiner should conduct the 
examination with consideration of 
the current diagnostic criteria for 
PTSD, and should specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met, providing 
a detailed rationale for why each 
criterion is or is not met.  Any 
further indicated special studies, 
including psychological studies, 
should be accomplished.

b.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify whether each alleged 
stressor found to be established by 
the evidence of record was 
sufficient to produce PTSD, and 
whether there is a link between the 
current symptomatology and one or 
more of the in-service stressors 
found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  All opinions expressed by 
the examiner must be accompanied by 
a complete rationale.

c.  If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is 
related to the veteran's military 
service.

4.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


